UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 25, 2007 FIRSTFED FINANCIAL CORP. (Exact name of registrant as specified in its charter) Delaware1-956695-4087449 (State of Incorporation) (Commission File No.) (IRS Employer Identification No.) 401 Wilshire Boulevard, Santa Monica, California,90401-1490 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(310) 319-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 2.02Results of Operations and Financial Condition. On October 25, 2007, the registrant, FirstFed Financial Corp., issued a press release setting forth the Company’s third quarter 2007 earnings.A copy of this press release is attached and incorporated herein as Exhibit 99.1. ITEM 9.01Financial Statements and Exhibits. (d)Exhibits: Exhibit 99.1 - Press Release dated October 25, 2007, regarding results for the third quarter 2007. S I G N A T U R E S Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIRSTFED FINANCIAL CORP. Dated: October 25, 2007
